     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

RESIDENTS OF GORDON PLAZA, INC. *                    CIVIL ACTION NO. 18-4226

                                                SECTION “B” (3)
VERSUS
                                                    JUDGE IVAN L. R. LEMELLE
MITCH LANDRIEU, ET AL
                                             *       MAGISTRATE DANA M. DOUGLAS

*      *      *          *    *      *       *

               DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
           PLAINTIFF’S MOTION TO DETERMINE THAT DEFENDANTS’
           ANSWERS AND OBJECTIONS TO PLAINTIFF’S FIRST SET OF
              REQUESTS FOR ADMISSION ARE INSUFFICIENT AND
               TO ORDER THAT AMENDED ANSWERS BE SERVED

       Defendants, the City of New Orleans and LaToya Cantrell, in her official capacity as the

Mayor of the City of New Orleans (collectively, the “City”), respectfully submit this Opposition

to Plaintiff’s Motion to Determine that Defendant’s Answers and Objections to Plaintiff’s First

Set of Requests for Admission are Insufficient and to Order that Amended Answers be Served.

(Rec. Doc. 63). Plaintiff has attached as Exhibit “B” (Rec. Doc. 63-3) to its Motion a copy of

Defendants’ Objections and Responses to Plaintiff’s First Request for Admissions, which

Defendants will quote from herein in argument.

    I. Nature of Case and Scope of Discovery/Requests for Admissions

       The scope of discovery is generally defined by Rule 26(b)(1), Federal Rules of Civil

Procedure, as follows:

              Unless otherwise limited by court order, the scope of discovery is
              as follows: Parties may obtain discovery regarding any
              nonprivileged matter that is relevant to any party’s claim or
              defense and proportional to the needs of the case, considering the
              importance of the issues at stake in the action, the amount in
              controversy, the parties’ relative access to relevant information, the
              parties’ resources, the importance of the discovery in resolving the
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 2 of 10




               issues, and whether the burden or expense of the proposed
               discovery outweighs its likely benefit. Information within this
               scope of discovery need not be admissible in evidence to be
               discoverable.

Requests for Admissions under Rule 36, F.R.C.P., are, of course, limited to the scope of Rule

26(b)(1), to-wit:

               A party may serve on any other party a written request to admit,
               for purposes of the pending action only, the truth of any matters
               within the scope of Rule 26(b)(1) relating to:

           (A) facts, the application of law to fact, or opinions about either; and

           (B) the genuineness of any described documents.

F.R.C.P., Rule 36(a). Sub-Section (5) of Rule 36 recognizes that objections to a request may be

made (“The grounds for objecting to a request must be stated.”)

       Discussions of relevancy in connection with Defendants’ argument below in support of

its objections to Plaintiff’s Request for Admissions require consideration of the nature of

Plaintiff’s claim and the scope of relief available. Plaintiff attempts to assert in its Complaint

against Defendants an action solely under the citizen suit provisions of the Resource

Conservation and Recovery Act (“RCRA”) at 42 U.S.C. § 6972(a)(1)(B), which provide as

follows:

               (a)    In general

               Except as provided in subsection (b) or (c) of this section, any
               person may commence a civil action on his own behalf--

               (1)…


               (B) against any person, including the United States and any other
               governmental instrumentality or agency, to the extent permitted by
               the eleventh amendment to the Constitution, and including any past
               or present generator, past or present transporter, or past or present
                                                 2
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 3 of 10




               owner or operator of a treatment, storage, or disposal facility, who
               has contributed or who is contributing to the past or present
               handling, storage, treatment, transportation, or disposal of any
               solid or hazardous waste which may present an imminent and
               substantial endangerment to health or the environment; or

               ...

       The only relief which the Court is authorized to award under the citizen suit provisions of

the RCRA is “to restrain any person who has contributed or who is contributing to the past or

present handling, storage, treatment, transportation, or disposal of any solid or hazardous waste

referred to in paragraph (1)(B), to order such person to take such other action as may be

necessary, or both . . ..” 42 U.S.C. § 6972(a). The Supreme Court of the United States has made

clear that this provision empowers courts to restrain a responsible party from further violating the

RCRA or to order a responsible party to take action in regard to cleaning up a violation, but that

this provision does not allow for the award of other relief by couching such relief in terms of an

equitable remedy. Specifically, in Mehrig v. KFC Western, Inc., 516 U.S. 479, 484, 116 S.Ct.

1251, 134 L.Ed.2d 121 (1996), the Court stated:

               Under a plain reading of this remedial scheme [RCRA’s citizen
               suit provisions], a private citizen suing under § 6972(a)(1)(B)
               could seek a mandatory injunction, i.e., one that orders a
               responsible party to “take action” by attending to the cleanup and
               proper disposal of toxic waste, or a prohibitory injunction, i.e., one
               that “restrains” a responsible party from further violating RCRA.
               Neither remedy, however, is susceptible of the interpretation
               adopted by the Ninth Circuit [permitting restitution of past
               cleanup costs], as neither contemplates the award of past
               cleanup costs, whether these are denominated “damages” or
               “equitable restitution.” (Emphasis added.)

       Awards of monetary damages are not authorized under the RCRA. See, e.g., Furrer v.

Brown, 62 F.3d 1092 (8th Cir. 1995); Walls v. Waste Resource Corp., 761 F.2d 311 (6th Cir.


                                                  3
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 4 of 10




1985). Additionally, Plaintiff may not seek monetary damages under the guise of relocation, that

is, the costs of relocation of Plaintiff’s members to comparable dwellings. Plaintiff erroneously

suggests that the Court may order relocation under the RCRA by casting such relief as a

mandatory injunction. See, Mehrig v. KFC Western, Inc., supra.

       With due consideration of the nature of Plaintiff’s claim and the available remedy as

defining matters relevant to this proceeding, Defendants will now turn to addressing their

objections to Plaintiff’s Request for Admissions.

   II. Objections to Request for Admissions

                                         A. REQUEST NO. 1

REQUEST FOR ADMISSION NO. 1:

Please admit that the City of New Orleans participated in the development of residential

properties located on the Agriculture Street Landfill.

RESPONSE TO REQUEST NO. 1:

Defendants object to the form of this Request for vagueness as to the term “participated” and on

the grounds that it calls for an admission of facts that are not relevant to any issue material to an

action under the Resource Conservation and Recovery Act or reasonably calculated to lead to the

discovery of admissible evidence to the extent that the term “participated” may include issuance

of building permits or inspections of construction by the City of New Orleans and to the extent

that it calls for an admission as to who participated in the development of residential properties

located on the Agriculture Street Landfill. Without waiving these objections, Defendants

respond, as set forth in their Opposition to Plaintiff’s Motion for Partial Summary Judgment, that

the residential properties on the former Agriculture Street Landfill known as Press Park and


                                                 4
      Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 5 of 10




Gordon Plaza were developed by the Housing Authority of New Orleans as sponsored by the U.

S. Department of Housing and Urban Development.

ARGUMENT:

        As more fully set forth above, the elements of this citizen suit under the RCRA are

whether the City is a past operator of a storage or disposal facility, which the City has already

admitted, and whether the City has contributed or is contributing to the past or present storage or

disposal of any solid or hazardous waste “which may present an imminent and substantial

endangerment to health or the environment,” which is disputed by Defendants. The RCRA is not

directed to persons who may have participated in the development of residential properties

located on a former landfill and this fact is not relevant to any of the relief that is available under

the RCRA. Defendants have also objected to the form of the Request for vagueness as to its use

of the term “participated.” The City is required to issue building permits for all construction

projects. Notwithstanding its role as a permitting agency, the City is not generally thought of as a

co-developer or a “participant” in the development of construction, but it is not clear whether the

Plaintiff is also asking for an admission of such totally irrelevant matters. Without waiving these

proper objections to the relevance of this matter for which an admission is requested and as to

the form of the Request for vagueness, Defendants have sufficiently responded that the only two

residential subdivisions on the former Agriculture Street Landfill, Press Park and Gordon Plaza,

were developed by the Housing Authority of New Orleans, which is a State entity separate from

the City.1




1
 The Housing Authority of New Orleans is a Louisiana state agency separate and distinct from the City of New
Orleans. See, e.g., Kohler v. HANO, 812 So.2d 851 (La. App. 4th Cir. 2002).
                                                       5
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 6 of 10




                                         B. REQUEST NO. 2

REQUEST FOR ADMISSION NO. 2:

Please admit that the City of New Orleans participated in the marketing of homes located on the

Agriculture Street Landfill to African American residents of New Orleans.

RESPONSE TO REQUEST NO. 2:

Defendants object to the form of this Request for vagueness as to the term “participated” and on

the grounds that it calls for an admission of facts that are not relevant to any issue material to an

action under the Resource Conservation and Recovery Act or reasonably calculated to lead to the

discovery of admissible evidence. Without waiving these objections, Defendants respond, upon

information and belief, that the residential properties on the former Agriculture Street Landfill

were marketed and sold by the Housing Authority of New Orleans in partnership with the U. S.

Department of Housing and Urban Development and/or through non-profit corporations to which

the properties were conveyed for this purpose as reflected in the public conveyance records.

ARGUMENT:

For the same reasons set forth in Argument on the preceding Request, the RCRA is not directed

to persons who may have participated in the marketing of homes located on a former landfill and

this fact is not relevant to any of the relief that is available under the RCRA. Defendants have

also objected to the form of the Request for vagueness as to its use of the term “participated” for

the same reasons discussed above. Without waiving these proper objections to the relevance of

this matter for which an admission is requested and as to the form of the Request for vagueness,

Defendants have sufficiently responded that the residential properties on the former Agriculture

Street Landfill were marketed and sold by the Housing Authority of New Orleans, which is a


                                                 6
      Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 7 of 10




State entity separate from the City.

                                          C. REQUEST NO. 3

REQUEST FOR ADMISSION NO. 3:

Please admit that, until at least 1993, the City of New Orleans did not inform buyers of homes

located on the Agriculture Street Landfill that such homes were located on top of a former City

dump.

RESPONSE TO REQUEST NO. 3:

Defendants object to the form of this Request on the grounds that is assumes matters of fact and

law which are denied by Defendants, namely, that Defendants had any factual knowledge of or

relationship with buyers of homes located on the Agriculture Street Landfill from which any

occasion or duty to so inform might arise. Defendants further object to this Request on the

grounds that it calls for an admission of facts that are not relevant to any issue material to an

action under the Resource Conservation and Recovery Act or reasonably calculated to lead to the

discovery of admissible evidence.

ARGUMENT:

For the same reasons set forth in Argument on Request No. 1, the RCRA is not directed to

persons who did not inform buyers of homes located on a former landfill that such homes were

located on top of a former landfill and this fact is not relevant to any of the relief that is available

under the RCRA. Defendants have also objected to the form of this Request because it assumes a

fact that has not been admitted by the City or otherwise established, namely, that the City had

any factual knowledge of or relationship with buyers of homes located on the Agriculture Street

Landfill from which any occasion or duty to so inform might arise. Plaintiff is not seeking the


                                                   7
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 8 of 10




admission of a relevant fact; Plaintiff seeks only a sound-bite out of context for public

consumption and continued erroneous suggestions in its pleadings.

                                        D. REQUEST NO. 4

REQUEST FOR ADMISSION NO. 4:

Please admit that the City of New Orleans is not aware of any person having informed, until at least

1993, buyers of homes located on the Agriculture Street Landfill that such homes were located on

top of a former City dump.

RESPONSE TO REQUEST NO. 4:

Defendants object to the form of this Request on the grounds that is assumes matters of fact

which are denied by Defendants, namely, that Defendants had any factual knowledge of or

relationship with buyers of homes located on the Agriculture Street Landfill and/or any

individuals from whom or to whom such information may have been conveyed. Defendants

further object to this Request on the grounds that it calls for an admission of facts that are not

relevant to any issue material to an action under the Resource Conservation and Recovery Act or

reasonably calculated to lead to the discovery of admissible evidence.

ARGUMENT:

For the same reasons set forth in Argument on Request No. 1, an element of a citizen suit under

the RCRA is not whether buyers of homes located on a former landfill were informed that such

homes were located on top of a former landfill or whether the City has suck knowledge and these

facts are not relevant to any of the relief that is available under the RCRA. Defendants have also

objected to the form of this Request because it assumes facts that have not been admitted by the

City or otherwise established, namely, that Defendants had any factual knowledge of or


                                                 8
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 9 of 10




relationship with buyers of homes located on the Agriculture Street Landfill and/or any

individuals from whom or to whom such information may have been conveyed.

                                       CONCLUSION

       For the above and foregoing reasons, Defendants, the City of New Orleans and Latoya

Cantrell, in her official capacity at Mayor of the City of New Orleans, respectfully submit that

their objections to Plaintiff’s First Request for Admissions have been properly interposed and

should be sustained and, accordingly, pray that the Court deny Plaintiff’s Motion to Determine

that Defendant’s Answers and Objections to Plaintiff’s First Set of Requests for Admission are

Insufficient and to Order that Amended Answers be Served.

                                            Respectfully submitted,

                                            Michael J. Laughlin

                                            _________________________________________
                                            MICHAEL J. LAUGHLIN #01668
                                            Assistant City Attorney
                                            KIMLIN S. LEE #23188
                                            Deputy City Attorney
                                            CHURITA H. HANSELL #25694
                                            Chief Deputy City Attorney
                                            DONESIA D. TURNER #23338
                                            Sr. Chief Deputy City Attorney
                                            SUNNI J. LeBEOUF #28633
                                            City Attorney
                                            1300 Perdido Street
                                            City Hall – Room 5E03
                                            New Orleans, Louisiana 70112
                                            Telephone: (504) 658-9800
                                            Fax: (504) 658-9868
                                            mjlaughlin@nola.gov

                                            Counsel for Defendants, the City of New Orleans
                                            and LaToya Cantrell, in her Official Capacity as
                                            Mayor of the City of New Orleans


                                               9
     Case 2:18-cv-04226-ILRL-DMD Document 68 Filed 05/13/19 Page 10 of 10




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of May, 2019, I electronically filed the above and

foregoing pleading with the Clerk of Court using the CM/ECF system which will send a notice

of electronic filing to counsel for all parties.


                                       Michael J. Laughlin
                              __________________________________
                                    MICHAEL J. LAUGHLIN




                                                   10
